SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

115
CA 14-01114
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND VALENTINO, JJ.


KATHLEEN BENEDETTI, INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF ERIC SMITH,
DECEASED, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

ERIE COUNTY MEDICAL CENTER CORPORATION,
DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.


RICOTTA & VISCO, BUFFALO (FRANK C. CALLOCCHIA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HOGAN WILLIG, PLLC, AMHERST (RANDY MALLABER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered August 30, 2013. The order granted the motion of
defendant Erie County Medical Center Corporation to dismiss the
complaint against it.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Plaintiff commenced this medical malpractice and
wrongful death action, and Erie County Medical Center Corporation
(defendant) subsequently moved to dismiss the complaint on two
grounds, i.e., plaintiff’s failure to comply with conditions precedent
to the filing of this lawsuit (see Public Authorities Law § 3641 [1]),
and Supreme Court’s lack of personal jurisdiction over it (see CPLR
306-b). The court granted the motion only on the ground that
plaintiff failed to comply with conditions precedent to this lawsuit,
and in its written decision did not address the alternative ground for
the motion. Defendant contends on appeal that the court should have
granted the motion on the alternative ground as well, i.e., lack of
personal jurisdiction, but we conclude that defendant’s appeal from
the order must be dismissed. A “party [that] has successfully
obtained a[n] . . . order in [its] favor is not aggrieved by it, and,
consequently, has no need and, in fact, no right to appeal” (Parochial
Bus Sys. v Board of Educ. of City of N.Y., 60 NY2d 539, 544; see CPLR
5511). Indeed, “the concept of aggrievement is about whether relief
was granted or withheld, and not about the reasons therefor” (Mixon v
TBV, Inc., 76 AD3d 144, 149; see Hodge v Baptiste, 114 AD3d 830, 831).
In other words, if the appellant “received all the relief it
                                 -2-                           115
                                                         CA 14-01114

requested, [it is] not aggrieved, even though the court may have made
some finding of fact or ruling of law with which [the appellant is]
dissatisfied” (Mixon, 76 AD3d at 148-149). Here, defendant received
all the relief it requested, which was dismissal of the complaint
against it (see e.g. Ullmannglass v Oneida, Ltd., 121 AD3d 1371, 1372
n 2; Ford v Rifenburg, 94 AD3d 1285, 1285 n 1; Gross v Kurk, 224 AD2d
582, 583).




Entered:   March 20, 2015                      Frances E. Cafarell
                                               Clerk of the Court